DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1-18 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-5, 7-18, drawn to a method for the treatment of cancer comprising the step of administering a viral vector carrying a nerve deleting, nerve ablating or nerve inhibiting payload, the administration leading to the deletion, ablation or inhibition of tumor-specific sympathetic nerves, classified in A61K38/162.
II. Claims 2, 6, drawn to a method for the treatment of cancer comprising the step of administering a viral vector carrying a nerve stimulating payload, resulting in the stimulation of tumor-specific parasympathetic nerves, classified in C12N2799/022.
III. Claim 3, drawn to A method for the treatment of cancer comprising the step of administering a viral vector carrying a neurogenesis-promoting payload, resulting in an increased growth of tumor- specific parasympathetic nerves, classified in C12N15/86.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of the groups I and II are distinct each from the other because they are drawn to methods that have distinct steps, require separate compositions for practice and produce different product or results.  For example, the step of administering a viral vector carrying a nerve stimulating payload, resulting in the stimulation of tumor-specific parasympathetic nerves, of group II cannot be used in the step of administering a viral vector carrying a nerve deleting, nerve ablating or nerve inhibiting payload, the administration leading to the deletion, ablation or inhibition of tumor-specific sympathetic nerves of group I.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of the groups I and III are distinct each from the other because they are drawn to methods that have distinct steps, require separate compositions for practice and produce different product or results.  For example, the step of administering a viral vector carrying a neurogenesis-promoting payload, resulting in an increased growth of tumor- specific parasympathetic nerves, of group III cannot be used in the step of administering a viral vector carrying a nerve deleting, nerve ablating or nerve inhibiting payload, the administration leading to the deletion, ablation or inhibition of tumor-specific sympathetic nerves of group I.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of the groups I and III are distinct each from the other because they are drawn to methods that have distinct steps, require separate compositions for practice and produce different product or results.  For example, the step of administering a viral vector carrying a neurogenesis-promoting payload, resulting in an increased growth of tumor- specific parasympathetic nerves, of group III cannot be used in the step of administering a viral vector carrying a nerve stimulating payload, resulting in the stimulation of tumor-specific parasympathetic nerves, of group II.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a)  the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632